ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Siemens Government Technologies, Inc.         )      ASBCA No. 58826
                                              )
Under Contract No. W912DY-09-D-0021           )

APPEARANCE FOR THE APPELLANT:                        Jack Chu, Esq.
                                                      Counsel

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kathryn R. Sommerkamp, Esq.
                                                     Margaret P. Simmons, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 11 February 2014


                                             ~(«· MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58826, Appeal of Siemens
Government Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals